Citation Nr: 0521800	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
bilateral pes planus.

2.  Entitlement to an initial rating higher than 10 percent 
for depression.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A) or at the 
housebound (HB) rate.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
August 1976.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from January 1995, March 1999, and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In February 2003, the Board denied a rating higher than 30 
percent for the bilateral pes planus.  As well, the Board 
denied entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  
Additionally, the Board remanded for further development the 
issues of entitlement to a TDIU and SMP based on the need for 
regular A&A or at the HB rate.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2003, the Court vacated the Board's decision concerning the 
denial of an increased disability rating for the bilateral 
pes planus, and remanded the case to the Board for further 
development and readjudication consistent with a Joint 
Motion.  The Joint Motion also indicates the veteran did not 
contest the Board's disposition of the issue of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile and adaptive equipment, or for 
adaptive equipment only.  Nor did he contest the Board's 
decision to remand his other claims for a TDIU and SMP.

The Joint Motion stated the Board had failed to adequately 
address the notice requirements of the Veterans Claims 
Assistance Act (VCAA), especially insofar as providing 
sufficient reasons and bases as to how VA had met the 
requirements of 38 U.S.C.A. § 5103(a).  This statute and 
implementing regulations require that any notice to the 
veteran provide the information or evidence necessary to 
substantiate his claim and must indicate which portion of any 
such information or evidence is to be provided by him and VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Board remanded the case to the RO in March 2004.  The 
remand directed the RO to take steps, consistent with the 
VCAA, to satisfy VA's duty to notify the veteran as to what 
evidence was needed to substantiate his claims, as well as to 
notify him of his and VA's respective evidence gathering 
responsibilities.  The development requested on remand was 
completed, and the case was returned to the Board for 
continuation of appellate review.

The claim for an initial rating higher than 10 percent for 
the depression is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The Board is also 
again, unfortunately, remanding the claims for a TDIU and 
SMP.  VA will notify the veteran if further action is 
required on his part concerning these claims.  Whereas the 
Board will go ahead and decide his other claim for a rating 
higher than 30 percent for his bilateral pes planus.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested 
primarily by X-ray findings of hammertoes, and painful feet, 
limitation of dorsiflexion of his ankles, occasional swelling 
of his feet, and marked pronation; as a result, he has severe 
functional impairment.

2.  There is no objective clinical indication the veteran 
also has extreme tenderness of the plantar surfaces of his 
feet, marked inward displacement and severe spasm of his 
Achillis tendon on manipulation, or other symptoms causing 
more than severe functional impairment of his feet.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the bilateral pes planus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A May 1977 RO rating decision granted service connection for 
bilateral pes planus.  A 0 percent evaluation was assigned 
for this condition, effective from August 1976.  The 0 
percent evaluation remained unchanged until a 1997 RO rating 
decision increased the evaluation to 30 percent, effective 
from January 1997.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1997 to 2002.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed below.

The veteran underwent a VA foot examination in March 1997.  
He complained of painful feet.  He walked with a peculiar 
gait due to weakness of the legs.  He could not rise on his 
toes and heels, and he complained of pain over the lateral 
aspect of the ankles.  He could invert his feet slightly, but 
there was no pronation.  He could not squat.  There was a 
nearly completely flat, longitudinal arch with some inversion 
of the feet and medial bulge of the longitudinal arch.  
Function of the feet was poor.  There was tenderness to 
palpation over both medial ankle joints.  The veteran limped 
on both lower extremities with a peculiar gait, as he had 
loss of extensive power at the knees.  He had a 2+ dorsalis 
pedis pulse, bilaterally, but the examiner could not find a 
posterior tibial pulse on either side.  

X-rays of the right foot revealed hammertoe deformity of the 
toes, pes planus, ossicle seen sandwiched between the upper 
aspect of the os calcis and the cuboid bone in the lateral 
view that could represent congenital deformity or old 
degenerative trauma, and no other abnormality.  X-rays of the 
left foot showed hammertoe deformity of the toes, pes planus, 
ossicle seen sandwiched between the os calcis and the cuboid 
bone indicating congenital abnormality or old degenerative 
trauma, and no other abnormality.  The diagnoses included 
bilateral pes planus.  

A VA foot examination was performed in November 1998.  The 
veteran complained of pain and swelling of his legs and feet.  
He gave a history of a slight stroke, 2 heart attacks, and 
several seizures.  He had considerable quadriceps weakness.  
He would not attempt to dorsiflex or plantar flex his feet 
due to pain.  His legs did not appear swollen.  There was no 
pretibial pitting edema.  The feet were slightly swollen.  He 
had a 2+ dorsalis pedis pulse but no posterior tibial pulse.  
Examination of the feet showed the longitudinal arch was 
quite low.  There was some eversion of the feet and a medial 
bulge. The diagnoses were bilateral pes planus and 
undiagnosed neurologic disease involving the lower 
extremities with partial paralysis of the lower extremities.  
The examiner observed that pes planus was the least of the 
veteran's medical problems, adding that the undiagnosed 
neurologic disease was not related to pes planus.  

The veteran was afforded a VA orthopedic medical examination 
in November 2001 pursuant to the November 2000 Board remand 
in order to determine the severity of his bilateral pes 
planus.  The examiner reviewed the evidence in the veteran's 
claims folders and noted a history of multiple CVA's 
(cerebral vascular accidents), MI' s (myocardial 
infarctions), seizure disorder, and coronary artery disease.  
The veteran complained of pain in his feet.  

Clinical inspection revealed that the veteran had difficulty 
with ambulation with a flailed left leg.  He had difficulty 
getting in an out of a chair, ambulating, turning corners, 
and had a delayed reaction to the left side as would be 
expected with a recovering CVA.  Range of motion on the 
ankles was 5 degrees of dorsiflexion with pain, bilaterally.  
Plantar flexion on the right was to 45 degrees with pain in 
the ankle and foot, and to 50 degrees on the left with pain 
in the ankle and foot.  There was no swelling and no edema.  
There was some gross weakness.  He had pes planus that was 
more pronounced to the right than the left, and the examiner 
was unable to slip a centimeter-measuring device under his 
feet.  At the midarch and from the medial aspect he could go 
2 centimeters on the right and 3.5 centimeters on the left.  
There was no evidence of deviation of the Achilles tendon 
when observing the veteran from posterior in a standing 
position.  He had weakened extension strength, bilaterally.  
Flexion strength was slightly limited as well.  

The diagnoses included bilateral pes planus that was more 
pronounced on the right than the left, and undiagnosed 
bilateral neurologic deficit, more pronounced on the left 
than the right.  The examiner observed that service-connected 
pes planus, it itself, would not limit the veteran's ability 
to perform duty other than prolonged standing, walking or 
climbing.  However, the examiner added that the underlying 
neurologic deficit would be very limiting of the veteran's 
ability to walk, stand or be functional in any manner.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The claimant 
has not identified non-VA medical records that must be 
obtained.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of April 2004, which obviously 
was sent after the RO's initial March 1999 decision denying 
an increased rating for bilateral pes planus.  But that 
initial decision occurred prior to even the VCAA becoming law 
(which did not happen until the following year, in November 
2000).  It therefore stands to reason that the RO did not 
have any obligation to provide VCAA notice when initially 
adjudicating this claim because the law had yet to even take 
effect.



Also bare in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in December 2004 (wherein the RO readjudicated the 
claim in light of the additional evidence received since the 
initial decision and SOC).  The VCAA notice also was provided 
prior to recertifying the claimant's appeal to the Board.  
And the claimant had ample opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 60 days, after issuance 
of the September 2004 SSOC, to submit additional evidence 
before the case was certified to the Board.  And he had 90 
more days after certification, to submit additional 
supporting evidence, and even longer with sufficient 
justification.  38 C.F.R. § 20.1304 (2004).

So the timing of the VCAA notice was harmless error, i.e., 
nonprejudicial.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.)


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.



Analysis

The evidence indicates the veteran has neurologic deficits of 
the lower extremities that impair the functioning of his 
lower extremity joints, and these neurologic deficits have 
not been found to be related to his service-connected pes 
planus.  The evidence also indicates that he has a history of 
CVA's and other nonservice-connected conditions with 
manifestations that affect his lower extremities.  
The manifestations of nonservice-connected disabilities may 
not be considered in the evaluation of a service-connected 
disability. 38 C.F.R. § 4.14.  See, too, Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA must be able to clinically 
distinguish - by competent medical opinion, the extent of 
symptoms that are attributable to service-related causes from 
those that are not).  And there is probative medical evidence 
in this case indicating the vast majority of neurologic 
impairment the veteran has is due to conditions other than 
his pes planus.

The evidence reveals that the bilateral pes planus is 
manifested primarily by X-ray finding of hammertoes, and 
painful feet with limitation of dorsiflexion of the ankles, 
occasional swelling of the feet, and marked pronation that 
produce severe functional impairment.  These manifestations 
of pes planus are contemplated by the currently assigned 30 
percent evaluation.

In order to be entitled to assignment of a rating higher than 
30 percent for bilateral pes planus, there must be objective 
evidence of pronounced impairment, including extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achillis tendon on 
manipulation or other symptoms that produce more than severe 
functional impairment of the feet.  This has not been 
demonstrated.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected musculoskeletal disability 
that is at least partly rated on the basis of range of 
motion, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.

Here, the veteran has some limitation of dorsiflexion of his 
ankles, but, again, the other functional impairment of the 
joints of his lower extremities has not been attributed to 
the service-connected pes planus.  Rather, it has been 
attributed to conditions for which service connection is not 
in effect.  The currently assigned 30 percent rating takes 
into account any additional range of motion loss from pain, 
weakened movement, excess fatigability or incoordination 
exclusively referable service-connected bilateral pes planus.  
So an increased evaluation, based on pain or functional loss 
alone, is not warranted.  

For these reasons, the claim for an increased rating for 
bilateral pes planus must be denied because the preponderance 
of the evidence is unfavorable, meaning the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied.


REMAND

As already alluded to, on November 9, 2000, the VCAA was 
signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  As previously mentioned, the VCAA requires 
that any notice to the veteran must provide the information 
or evidence necessary to substantiate his claim and must 
indicate which portion of any such information or evidence is 
to be provided by him and VA, respectively.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The claims file does not contain notice to the veteran 
clearly specifying the type of evidence needed to 
substantiate his claims for an increased rating for his 
depression, a TDIU, or SMP based on the need for regular A&A 
or at the HB rate.  Also with respect to these claims, he did 
not receive notice clearly delineating whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio; Charles.  Thus, further 
development is required.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:  

1.  Send the veteran a VCAA letter 
concerning his claims for a higher rating 
for his depression, a TDIU, and SMP based 
on the need for regular A&A or by reason 
of being HB.  VCAA compliance requires 
that he be notified of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate these claims.  
A general form letter, not specifically 
addressing these particular claims 
at issue, is unacceptable.  The letter 
also must indicate which specific portion 
of the evidence, if any, is to be 
provided by him, and which specific 
portion, if any, VA will attempt to 
obtain on his behalf.  Also ask that he 
submit any relevant evidence in his 
possession that he has yet to submit to 
VA.

2.  Then readjudicate these claims in 
light of any additional evidence 
obtained.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration of these 
claims.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


